Citation Nr: 1207180	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to February 10, 2005, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1981 and from September 1989 to February 1996. 

This matter was originally before the Board of Veterans' Appeals  (Board) on appeal from an October 2006 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a January 2011 decision, the Board denied the Veteran's claim of entitlement to an effective date prior to February 10, 2005, for the award of service connection for PTSD.  The Veteran appealed the Board's decision to the U.S. Court of Appeals For Veterans Claims (Court).  In an Order issued in August 2011 based on a Joint Motion for Remand entered by the parties, the Court vacated the Board's denial of the Veteran's claim and remanded the matter to the Board for additional action consistent with the Joint Motion.  


FINDINGS OF FACT

1.  The Veteran separated from his second period active duty in February 1996. 

2.  In an August 1996 rating decision, the RO denied entitlement to service connection for a psychiatric disability. 

3.  In a March 1998 rating decision, the RO denied an application to reopen a claim of entitlement to service connection for a psychiatric disability. 

4.  The Veteran did not perfect an appeal as to either the August 1996 or the March 1998 rating decision as to the denial of his claim of service connection for a psychiatric disorder. 

5.  There is no allegation of clear and unmistakable error in either the August 1996 or the March 1998 rating decision. 

6.  On November 29, 1999, the Veteran filed an application to reopen his claim of entitlement to service connection for a psychiatric disorder which included PTSD. 

7.  On August 16, 2006, the competent and credible evidence first shows the Veteran being given a diagnosis of PTSD.

8.  Entitlement to service connection for PTSD arose August 16, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 10, 2005, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.156, 3.159, 3.400, 20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no issue under 38 U.S.C.A. § 5101 as to providing an appropriate application form or completeness of the application. 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board nonetheless finds that even if VA had such an obligation and failed to do so that such procedural defect does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision and statements of the case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claim's files all identified and available records. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Earlier Effective Date Claim 

The Veteran and his representative claim that the appellant is entitled to an effective date of entitlement to service connection for PTSD dating back to his February 1996 separation from his second period of active duty.  Specifically, they allege that because service treatment records document the Veteran's complaints and treatment for psychiatric problems while on active duty and these same types of psychiatric problems have continued since that time, the claimant should be entitled to service connection for PTSD dating back to his separation from military service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Additionally, the Court has ordered the Board to consider whether 38 C.F.R. § 3.156 (c) is applicable in this matter, and specifically if its application will afford the Veteran the earlier effective date he seeks.  

Legal Criteria

Except as otherwise provided, the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

If a veteran files a claim for compensation with VA, and the claim is disallowed, he has the right to appeal that denial to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  If the veteran does not perfect an appeal, however, the rating decision becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103.  Similarly, Board decisions are final on the date issued.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The effective date of a successful claim to reopen is the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1). 

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2). 

An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

Analysis

The Veteran separated from his second period of active duty in February 1996.  In March 1996, he filed claims for, among other things, entitlement to service connection for a psychiatric disorder.  In an August 1996 rating decision, the RO denied the claim and the Veteran did appeal.  Accordingly, that rating decision is final.  38 U.S.C.A. § 7105. 

The Veteran thereafter filed an application to reopen a claim of entitlement to service connection for a psychiatric disorder.  In a March 1998 rating decision, the RO denied the application to reopen.  Thereafter, the Veteran did not perfect an appeal.  Accordingly, that rating decision is also final.  Id.  

The evidence also clearly shows that the Veteran did not file a claim for clear and unmistakable error in either of the prior denials.  See 38 C.F.R. § 3.105(a) (2011).  Once that prior decision became final, any claim filed thereafter was a claim to reopen.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(a), 20.1103.  Consequently, the effective date for the assignment of service connection for PTSD may be no earlier than a new application.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156, 3.400. 

As to when a new application was next received by VA, the first time any documentation was added to the claims files following the March 1998 RO decision which could serve as a claim of entitlement to service connection for a psychiatric disorder including PTSD was on November 29, 1999.  While the Veteran did not use the words PTSD in this statement, the Board nonetheless finds his claims regarding having problems with anxiety, sleep, and depression, which symptoms are associated with PTSD, constitutes a claim for PTSD.  See AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  The Board has reached this conclusion because in a recent ruling in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court clarified how the Board should analyze claims, specifically to include those for posttraumatic stress disorder.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD or another psychiatric disorder, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed. . ." Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by his mental condition. 

Therefore, the Board finds that the November 29, 1999, statement was the first time that a claim of entitlement for service connection for a psychiatric disorder including PTSD was raised since the March 1998 rating decision.  It therefore acts as the date of his claim.  38 C.F.R. § 3.1(p) (a "claim" is a written communication requesting a determination of entitlement to a benefit, or evidencing a belief in entitlement to a benefit);  Also see 38 C.F.R. § 3.151. 

In reaching this conclusion, the Board has not overlooked the Veteran and his representative's claims that service connection should date back to his 1996 separation from active duty because the appellant's service treatment records show complaints and treatment for psychiatric problems that, in retrospect, were the first signs and symptoms of his PTSD.  However, given the finality of the March 1998 rating decision and the failure of the record to show any writings from the Veteran or his representative prior to November 29, 1999, the Board cannot find that the record shows an earlier claim of service connection for PTSD.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.1(p). 

After receiving the November 29, 1999, claim, the RO denied the application to reopen a claim of service connection for a psychiatric disorder in a March 2000 rating decision.  The Veteran perfected an appeal as to this denial.  In a subsequent October 2006 rating decision, the RO implicitly reopened the claim of entitlement to service connection for a psychiatric disorder and then granted service connection for PTSD effective from February 10, 2005. 

Having decided that the Veteran's claim of service connection for PTSD arose from his November 29, 1999, statement, the next question for the Board to consider is when the record first shows he became entitled to service connection for PTSD because, generally, the effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

In this regard, at all times from November 1999 through February 2005, 38 C.F.R. § 3.304 (2005) provided that a grant of service connection for PTSD required (i) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (2005), (ii) medical evidence establishing a link between current symptoms and an in-service stressor, and (iii) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a)  require that a diagnosis of a mental disorder conform to the DSM IV. 

Where it is determined that the veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, his lay testimony regarding the claimed stressors is accepted as conclusive as to their actual existence, absent clear and convincing evidence to the contrary.  Where, however, VA determines that the veteran did not engage in combat with the enemy, or that he did engage in combat with the enemy but the claimed stressor is not related to such combat, lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence which corroborates the veteran's testimony as to the occurrence of the claimed stressors.  38 U.S.C.A. § 1154(b)  (West 2002); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331   (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

With the above criteria in mind, the Board notes that the in-service and post-service records document the Veteran's complaints and treatment for anxiety attacks as well as his diagnosis and treatment for, among other things, anxiety, adjustment, and/or personality disorders.  However, despite the fact that the Veteran was afforded VA psychiatric examinations in November 1996 and November 2001, the first time that the record contains a competent and credible diagnosis of PTSD is at the August 16, 2006, VA examination.  Most telling, at both of these earlier VA psychiatric examinations, the examiners did not find evidence that the Veteran was suffering from any psychiatric disorder including PTSD.

In reaching the above conclusion, the Board has not overlooked the June 2004 letter from the Veteran's Pastor in which he opined that the appellant appeared to be suffering from, among other things, PTSD when he provided him with counseling in 1990 and 1991.  The Board has also not overlooked the Veteran and his representative's lay claims that he has had PTSD since military service.  However, while the Veteran's Pastor and representative are competent to report on what they can see and the claimant is competent to report on what he can see and feel, the Board does not find these opinions that the appellant had an earlier diagnosis of PTSD credible.  The Board has reached this conclusion because diagnosing PTSD requires special medical training that neither the Veteran, his representative, or his Pastor have been shown to have.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Moreover, the Board finds more credible the opinions by the November 1996 and November 2001 VA examiners that the claimant was not suffering from any psychiatric disorder, including PTSD, than the Veteran, his representative, or his Pastor's claims that he had PTSD since service.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual's knowledge and skill in analyzing the medical data). 

Therefore, since a diagnosis of PTSD is necessary for the grant of service connection for PTSD, even without taking into account when the record verifies the Veteran's claimed stressors (see Mayhue v. Shinseki, 24 Vet. App. 273 (2011)), the Board finds that entitlement to service connection for PTSD did not arise until at least August 16, 2006 (i.e., the date he was first diagnosed with PTSD).  See 38 C.F.R. § 3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

At this juncture, the Board will consider 38 C.F.R. § 3.156(c) as directed by the Court.  Specifically, it notes that the Veteran's service personnel records (SPR's) were added to the claims folder in November 2005, following the RO's receipt of the Veteran's statement that he was reopening his claim and seeking service connection specifically for PTSD, on February 10, 2005.  These records confirmed the Veteran's service at Kingsville Naval Air Station as a Security Police officer at the time of his alleged stressors.  These records were discussed by the examiner in the August 2006 VA examination which included the first competent and credible diagnosis of PTSD.  The examiner also based his diagnosis on a previously unreported personal assault by a gang of sailors which still troubled him presently.  This diagnosis was the basis of the grant of service connection by the RO in the October 2006 rating decision.  The RO noted that the newly acquired SPR's showed that the Veteran's duties were consistent with his having experienced the reported stressors which supported the diagnosis.  

The Board notes that the Veteran did not report these details of stressors in the prior examinations.  In the November 1996 examination, which resulted in no psychiatric diagnosis, he simply reported that he was a security officer in service and that he was currently in the process of divorce with resultant marital discord.  The 2001 examination report reflects that he did discuss some problems and stress in his former job including the feeling that others in the police force were against him.  This forced him out of his job early.  The examiner stated that there was very mild tension and anxiety but he did not see anything that would make a psychiatric disorder diagnosis.  Also, a September 2001 hearing transcript reflects that the Veteran had reported that he had difficulties with his police job in service.  The detailed reports of stressors were first submitted into the record through a written statement received at the RO in October 2005 and in his account contained in the August 2006 VA examination report.  The SPR's confirmed the Veteran's previously unreported stressors.  Even if the SPR's had been present, the Veteran's reported stressors were the basis for the diagnosis of PTSD.  The actual stressors could not be discerned from the STR's absent the Veteran's reports, first brought to VA in October 2005 and August 2006.  The Board does not find that 38 C.F.R. § 3.156(c) supports an earlier effective date under these circumstances because, even considering the newly-added SPR's, entitlement arose as of the date of the August 2006 examination.  

As reported above, the effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, even though the Veteran had a claim of service connection for PTSD pending since November 29, 1999, the Board finds that there is no legal basis for an effective date earlier than February 10, 2005, for the grant of service connection for PTSD because the preponderance of the competent and credible evidence of record does not show his being diagnosed with PTSD until August 16, 2006. 

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to February 10, 2005, for a grant of entitlement to service connection for PTSD, is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


